Name: Council Directive 85/6/EEC of 19 December 1984 amending for the third time Directive 74/329/EEC on the approximation of the laws of the Member States relating to emulsifiers, stabilizers, thickeners and gelling agents for use in foodstuffs
 Type: Directive
 Subject Matter: foodstuff;  food technology
 Date Published: 1985-01-03

 Avis juridique important|31985L0006Council Directive 85/6/EEC of 19 December 1984 amending for the third time Directive 74/329/EEC on the approximation of the laws of the Member States relating to emulsifiers, stabilizers, thickeners and gelling agents for use in foodstuffs Official Journal L 002 , 03/01/1985 P. 0021 - 0021 Finnish special edition: Chapter 13 Volume 14 P. 0147 Spanish special edition: Chapter 13 Volume 18 P. 0155 Swedish special edition: Chapter 13 Volume 14 P. 0147 Portuguese special edition Chapter 13 Volume 18 P. 0155 *****COUNCIL DIRECTIVE of 19 December 1984 amending for the third time Directive 74/329/EEC on the approximation of the laws of the Member States relating to emulsifiers, stabilizers, thickeners and gelling agents for use in foodstuffs (85/6/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof, Having regard to the proposal from the Commission, Whereas Article 3 (1) of Directive 74/329/EEC (1), as last amended by Directive 80/597/EEC (2), provides that Member States may authorize the use of substances referred to in Annex II thereof until 31 December 1984; Whereas the Commission has submitted a proposal aimed at amending the said Directive; Whereas is has meanwhile proved necessary to extend the said option on an interim basis; Whereas this measure does not involve any amendments to the laws, regulations and administrative provisions in one or more Member States, HAS ADOPTED THIS DIRECTIVE: Article 1 In Article 3 (1) of Directive 74/329/EEC, '31 December 1984' is hereby replaced by '30 September 1985'. Article 2 This Directive is addressed to the Member States. Done at Brussels, 19 December 1984. For the Council The President P. O'TOOLE (1) OJ No L 189, 12. 7. 1974, p. 1. (2) OJ No L 155, 23. 6. 1980, p. 23.